UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

LORENA M. MILLIGAN, individually and on behalf of all Civ. Action No.:

others similarly situated,

2:16-cv-00240-DLI-RML

Plaintiff,
NOTICE OF MOTION

-against-

GEICO GENERAL INSURANCE COMPANY and CCC
INFORMATION SERVICES INC.,

Defendants.

 

MOTION BY:

RETURN DATE:

SUPPORTING PAPERS:

RELIEF DEMANDED:

GROUNDS:

GEICO General Insurance Company

The Date and Time of the hearing is to be determined by the
Honorable Dora L. Irizarry, with the place of hearing to be the
United States District Court, Eastern District of New York, 225
Cadman Plaza East, Brooklyn, New York 11201

(1) Declaration of Barry I. Levy, Esq., sworn to on
October 10, 2019, with exhibits; and

(2) Defendant’s Memorandum of Law, dated October 10,
2019.

An Order:

(1) Pursuant to Fed. R. Civ. P. 12(b)(6), for an Order
dismissing the First Amended Class Action Complaint of
Plaintiff Lorena M. Milligan, individually, and on behalf of
others similarly situated, together with such other and
further relief as this court deems just and proper.

Fed. R. Civ. P. 12(b)(6)
RESPONDING PAPERS: Defendant intends to file reply papers. Plaintiff's responding
papers and Defendant’s reply papers, shall be filed in accordance
with the Court’s September 30, 2019 Scheduling Order.

Dated: Uniondale, New York
October 10, 2019

4597692 vi

RIVKIN RADLER, LLP

lol Wchak P. Welch

Barry I. Levy (BIL 2190)

Michael P. Versichelli (MPV 2692
Michael P. Welch (MPW 7559)
926 RXR Plaza

Uniondale, New York 11556-0926
Telephone: (516) 357-3000
Facsimile: (516) 357-3333

RR File: 005100-02189

Counsel for GEICO General Insurance
Company
